         Case 2:05-cr-00056-MAK Document 955 Filed 01/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      : CRIMINAL ACTION
                                               :
                      v.                       : NO. 05-56-10
                                               :
 EDWARD BALL                                   :


                                           ORDER
       AND NOW, this 6th day of January 2021, upon considering Defendant’s pro se Motion to

terminate supervised release (ECF Doc. No. 940), the United States’ Opposition (ECF Doc. No.

950), upon reviewing the sealed plea agreement and plea hearing transcript, and for reasons in the

accompanying Memorandum, it is ORDERED Defendant’s Motion to terminate supervised

release (ECF Doc. No. 940) is DENIED.




                                                    ________________________
                                                    KEARNEY, J.
